Citation Nr: 1640367	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a separate rating for traumatic arthritis, right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970 and July 1999 to March 2000, with additional service in the Army National Guard of South Carolina.  He was awarded the Purple Heart with one Oak Leaf Cluster, and the Air Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The only issue properly before the Board's at this time arises from the Veteran's appeal requesting additional compensation, i.e., a separate rating, for his right ankle disability residual to his right leg gunshot wound.

2.  An October 2014 rating decision issued by the RO determined that the failure to allow a separate rating for osteoarthritis, right ankle associated with muscle injury right Group XI, residual of gunshot wound with peripheral neuropathy, in the June 2009 rating decision was the product of clear and unmistakable error (CUE), and granted service connection for the same effective April 27, 2006.


CONCLUSION OF LAW

The issue of the Veteran's entitlement to a separate rating for traumatic arthritis, right ankle, is moot and must therefore be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 3.105(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has been in receipt of service connection for residuals of gunshot wound of the right leg rated 20 percent disabling since January 16, 1970.  On March 13, 2009, the Veteran filed a statement in which he indicated that his right leg disability had worsened and that his right ankle swells and gives way.  In June 2009, the RO continued the 20 percent rating for right leg GSW and deferred a decision on entitlement to compensation for right ankle condition.

In October 2009, the RO again continued the 20 percent rating for right leg GSW and assigned a separate 10 percent rating for right leg scars, effective the March 13, 2009 date of claim. In August 2010, the Veteran filed a statement disagreeing with the denial of additional compensation for the right ankle disability.  In an April 2012 statement of the case responding to this notice of disagreement, the RO indicated that it was continuing the denial of entitlement to a separate evaluation for traumatic arthritis, right ankle.  The Veteran filed a timely, June 2012 substantive appeal as to the denial of a separate evaluation for traumatic arthritis of the right ankle.

The issue of entitlement to a separate evaluation for traumatic arthritis, right ankle, was certified to the Board in August 2013.  However, prior to a decision on this claim, the RO, in an October 2014 rating decision, determined that the failure to grant service connection in June 2009 for osteoarthritis of the right ankle was CUE, and granted service connection for osteoarthritis, right ankle associated with muscle injury right Group XI, residual of gunshot wound, effective April 27, 2006, the date this diagnosis was noted in VA treatment records.  This rating was assigned until July 27, 2012, at which time the disability was recharacterized to reflect right ankle replacement.

This finding of CUE reversed and amended the June 2009 rating decision as if it had allowed service connection for traumatic arthritis of the right ankle, effective prior to the date of the Veteran's claim.  38 C.F.R. § 3.105(a) (finding of CUE has the same effect as if the corrected decision had been made on date of reversed decision).  As the Veteran's appeal requested a separate rating for his right ankle disability, and the October 2014 decision finding CUE amends the June 2009 rating decision to allow the precise benefit sought (effective prior to the date the Veteran filed his claim for this benefit), the appeal has become moot.  As there is thus no remaining case or controversy with respect to this issue, the issue is moot and must be dismissed as a matter of law.  38 U.S.C.A. § 7105(d)(5) (Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).

The Board notes that in the September 2016 appellate brief presentation, the Veteran's representative listed issues other than the one on the title page of this decision.  However, the Veteran's June 2012 substantive appeal (VA Form 9) specified that he had read the statement of the case and was only appealing the issue of entitlement to a separate evaluation for traumatic arthritis, right ankle.  There are therefore no other issues before the Board at this time.  See 38 C.F.R. § 20.202 (2016) (allowing substantive appeal to specifically indicate issues being appealed).


ORDER

The appeal as to the issue of entitlement to a separate rating for traumatic arthritis, right ankle, is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


